              Case 3:19-cv-05634-MJP Document 53 Filed 01/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOSHUA HILLS, et al.                             CASE NO. C19-5634 MJP

11                                 Plaintiffs,               ORDER ON STIPULATED
                                                             MOTION TO CONTINUE TRIAL
12                  v.                                       AND CASE SCHEDULE

13          MICHAEL J GENTRY, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on the Parties’ Stipulated Motion to Continue Trial

17   and Certain Case Schedule Deadlines. (Dkt. No. 49.) Having reviewed the Motion, the

18   declarations filed in support of the Motion (Dkt. Nos. 50, 51), the Court GRANTS the Motion.

19          The Court previously granted an extension of a variety of pretrial deadlines. (Dkt. No.

20   45.) The Parties now claim that despite their diligence they will not be able to meet the new

21   deadlines set by the Court. They cite to the need for certain expert discovery that cannot be

22   completed before the dispositive motion deadline, a lag in the production of records from the

23   Washington State Patrol, and Defendants’ desire to depose an evasive fact witness as ground for

24


     ORDER ON STIPULATED MOTION TO CONTINUE TRIAL AND CASE SCHEDULE - 1
              Case 3:19-cv-05634-MJP Document 53 Filed 01/27/21 Page 2 of 2




 1   their extension. The Court finds that the Parties have provided sufficient good cause to justify a

 2   brief continuance of the trial date and interim deadlines. The Court therefore enters the following

 3   revision to the case schedule, which replaces any existing schedule and deadlines:

 4              •   Discovery to be completed by February 12, 2021;

 5              •   All dispositive motions must be filed by March 4, 2021, and noted on the motion

 6                  calendar on the fourth Friday thereafter (see CR7(d));

 7              •   All motions in limine must be filed by May 17, 2021, and noted on the motion

 8                  calendar no earlier than the third Friday thereafter and no later than the Friday

 9                  before the pretrial conference;

10              •   Agreed pretrial Order due by June 4, 2021;

11              •   Proposed voir dire, jury instructions, neutral statement of the case, and verdict
12                  forms due by June 4, 2021;
13              •   Trial briefs to be submitted by June 4, 2021;
14
                •   Pretrial Conference on June 10, 2021 at 1:30 PM; and
15
                •   Ten Day Jury Trial starting on June 21, 2021 at 9:00 AM.
16
            The clerk is ordered to provide copies of this order to all counsel.
17
            Dated January 27, 2021.
18

19
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
20

21

22

23

24


     ORDER ON STIPULATED MOTION TO CONTINUE TRIAL AND CASE SCHEDULE - 2
